IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEREE J. NORMAN, ADMINISTRATOR               : No. 380 EAL 2019
FOR ESTATE OF LYDIA F. SHEARLDS,             :
DECEASED,                                    :
                                             : Petition for Allowance of Appeal
                   Petitioner                : from the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
TEMPLE UNIVERSITY HEALTH SYSTEM              :
D/B/A TEMPLE UNIVERSITY HOSPITAL,            :
SCOTT R. BEAUDOIN, M.D., BRIAN               :
BRADY, M.D., DANIEL J. BURKE, M.D.,          :
CHANDRA DASS, M.D., EDWARD                   :
DORAZIO, M.D., DAVID J. EDWARD, M.D.,        :
TAMIM S. KHADDASH, M.D., CHUL KWAK,          :
M.D. AND JANE C. YOON, M.D.,                 :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2020, the Petition for Allowance of Appeal is

DENIED.